Citation Nr: 1102068	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-06 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to 
September 1959.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2009 rating decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  

After certification of the appeal, the Veteran submitted 
additional evidence for which a waiver of initial RO 
consideration has since been obtained.  See 38 C.F.R. § 20.1304 
(2010).

In April 2010, the Board remanded this case for further 
development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for left ear hearing loss, 
evaluated as 10 percent disabling, effective November 20, 2007.

2.  The record does not show that the Veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disability.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual 
unemployability due to service-connected disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.41, 4.3, 4.16(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in October 2008 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  In compliance with the Board's April 2009 
remand, VA obtained additional VA treatment records, sought 
additional private treatment records, and performed an 
audiological examination of the Veteran in June 2010.  Thus VA 
has complied with the April 2009 remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran filed a claim for TDIU in September 2008.  

Total disability ratings for compensation may be assigned, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is currently service-connected for left ear hearing 
loss, evaluated as 10 percent disabling, effective November 20, 
2007.  This is his only service connected disability; therefore 
his total combined rating for service-connected disabilities is 
10 percent.  Thus, the Veteran has not met the threshold 
percentage requirements for TIDU as set forth under 38 C.F.R. § 
4.16(a).  Nevertheless, the claim may still be referred to the 
Director, Compensation and Pension Service, for an extraschedular 
rating if the evidence of record shows that the Veteran is 
"unable to secure and follow a substantially gainful occupation 
by reason of service-connected disabilities."  38 C.F.R. § 
4.16(b).

According to his initial application, the Veteran was last 
employed full-time in June 2004, and his occupation was marketing 
credit services.  He became too disabled to work at all by June 
2007.  In an October 2008 statement, the Veteran clarified that 
he had taken short-term disability leave from that position in 
March 2006.  He then had a part-time job as a night watchman from 
July 2006 to February 2007.  His hearing problems led him to be 
unsuccessful in that position.  

In a VA Form 21-4192 that did not include the employer's name and 
address, supervisor/employer E.K. indicated that the Veteran 
worked as a sales representative from August 2004 to August 2006, 
with his last day of work being March 2006.  The reason for the 
termination of employment was listed as "never returned from 
leave."  The Board notes that the 23 weeks lost to disability is 
approximately equal to the number of weeks between the Veteran's 
last day worked and ending date of employment.

Another VA Form 21-4192 from Cinnamon Hills Youth Crisis Center, 
which stated that the Veteran worked fulltime as night watchman 
from December 2007 to February 2008, without any time lost to 
disability until "employee self-terminated."

In a January 2009 notice of disagreement, the Veteran stated that 
he had been registered as unemployed with the State of Utah for 
two years.  He further stated that his hearing loss made 
employment in telemarketing or teaching impossible.  With regard 
to his employers' submissions, the Veteran indicated that the 
first form was from Compunet Credit Services and that he had 
failed to return after he exhausted his medical leave because he 
was still undergoing treatment for a non-service connected 
condition at that time.  With regards to the Cinnamon Hills form, 
the Veteran stated that despite the form's assertions to the 
contrary, he was employed there only two days a week and was 
forced to quit when gasoline prices rose and his commute became 
too expensive.  The Veteran did not address the disparity in the 
dates given by him and the dates recorded on the form submitted 
by his final former employer.  

Based on the VA Form 21-4192 forms submitted, the Veteran was 
last employed in February 2008.

In a May 2010 letter, the Veteran indicated that he had relocated 
to Illinois and had begun to experience problems with his non-
service connected right ear.

In an August 2010 statement, the Veteran reported that three 
prospective employers for classroom teacher positions informed 
him that his hearing problems prevented them from extending a job 
offer.

Despite the Veteran's assertion that he cannot find employment 
due to his hearing loss, the record does not support this.  By 
his own statements, the Veteran was forced to leave his job in 
Arizona due to a serious non-service connected disability.  
Likewise, he has indicated that he quit his job in Utah because 
of financial concerns.  While these are legitimate bars to 
employment, they are not relevant to the question of whether the 
Veteran is "unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities."  38 
C.F.R. § 4.16(b).  

In determining whether the Veteran is unemployable, consideration 
may be given to his education, training, and special work 
experience, but not to his age or to impairment caused by non-
service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Therefore, the loss of his job in Arizona due to a non-service 
connected disability is not considered for the purpose of 
establishing TDIU.  Furthermore, even accepting the Veteran's 
statement that he was told by three separate prospective 
employers for classroom teacher positions that his hearing 
disorder prevented a job offer, this is not sufficient to show 
unemployability.  Indeed, although the Veteran's reported field 
is teaching, neither of his most recent positions were in 
education.  Therefore it has not been shown that his education, 
training, and special work experience would limit his employment 
opportunities to the type of classroom teaching position he has 
purportedly sought.  Finally, the June 2010 VA audiologist found: 

that with proper amplification and reasonable 
accommodations as specified in the Americans with 
Disabilities Act, [the Veteran's] hearing loss alone 
should not significantly affect vocational potential.  
Employment would be feasible if requiring little 
interaction with the public.

The evidence does not suggest that the Veteran's service 
connected left ear hearing loss has rendered him unemployable.  
Thus, the Board finds no basis upon which to refer the claim to 
the Director, Compensation and Pension Service for an 
extraschedular rating.  

For the foregoing reasons, an award of TDIU is not warranted 
here.  As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a total rating based on individual unemployability 
due to service-connected disabilities (TDIU) is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


